Citation Nr: 0000177	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected epidermophytosis of the hands and feet, currently 
evaluated as 50 percent disabling.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1946.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the claim of entitlement to an increased rating for 
service-connected skin condition of the hands and feet, and 
the claim of entitlement to special monthly pension.  A 
notice of disagreement was submitted in October 1997, and a 
statement of the case was issued that November.  In December 
1997, VA received the veteran's substantive appeal.  

In his substantive appeal, the veteran raised the issue of 
entitlement to individual unemployability.  It was noted that 
action on that issue would be deferred pending the return of 
folder to the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service-connected epidermophytosis of the 
hands and feet, is manifested by recurrent breakouts of 
rashes on the hands, feet and face, which is comparable to 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.

3.  The service-connected epidermophytosis of the hands and 
feet does not present an exceptional or unusual disability 
picture, with related factors such as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular standards.

4.  The objective evidence establishes that the veteran is 
unable to tend to personal care due to tremors and 
respiratory conditions, and is unable to feed himself due to 
tremors.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for service-connected epidermophytosis of the hands and feet 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.20, 4.118, Diagnostic Codes 
7800, 7801, 7806 (1999).

2.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 
1991); 38 C.F.R. § 3.352(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reflect a history of skin 
eruptions on the legs and arms for long periods of time, as 
well as the treatment and diagnosis of dermatophytosis of the 
feet.  The records also show that he was treated for 
dermatitis of the hands.  

In September 1946, the veteran was granted entitlement to 
service connection for dermatitis of the feet.  The 
disability was rated as 10 percent disabling, effective 
August 18, 1946.

The veteran was afforded VA examinations in the 1940s which 
reflect the diagnosis of dermatitis of the feet.  In 1947, it 
was noted that the condition was present on his hands.  

In a November 1947 decision, the RO reduced the rating to 
noncompensable.  An effective date of January 26, 1948, was 
assigned.

When the veteran was hospitalized in 1950 for treatment of a 
gastrointestinal disorder, it was noted that there was no 
evidence of skin involvement of the feet.  In 1957, VA 
received notes from Dr. Edward M. Cox regarding the status of 
the veteran's skin condition.  VA records show that he was 
hospitalized in 1957 upon complaints of infection of the feet 
and hands of three weeks' duration.  One of the final 
diagnoses reported was epidermophytosis of the hands and 
feet, bilateral.  It was noted that the status of this 
service-connected disability was that it was treated and 
improved.  The veteran was also diagnosed as having septic 
thrombophlebitis of the right arm, which the examiner noted 
was treated and improved.  

In an October 1957 decision, the RO assigned a compensable 
rating of 10 percent, effective July 12, 1957.  At that time, 
the disability was characterized as epidermophytosis of the 
hands and feet with septic thrombophlebitis of the right arm.  

At the VA examination in 1959, it was noted that the veteran 
had epidermophytosis of the hands and feet, and that it was a 
recurrent condition subject to remissions and exacerbations.  
It was also noted that he had a bout of thrombophlebitis but 
that he did not have it at that time.

In April 1971, the veteran was treated for dyshidrosis of the 
feet.  At a VA examination of August 1971, the examiner 
diagnosed trichophytosis of the palms and soles and noted 
that the condition was moderately severe.

In a September 1971 decision, the RO assigned an increased 
rating of 30 percent for epidermophytosis of the hands and 
feet.  The rating was effective as of April 30, 1971.

The diagnosis of epidermophytosis of the hands and feet was 
also noted on VA examination in 1976.  At that time, the 
condition was considered severe.  In a 1977 note, Dr. Cox 
opined that due to his skin condition, the veteran would not 
be able to engage in his usual work as a mechanic.  At a VA 
examination of 1977, the examiner reported a diagnosis of 
dermatitis eczematoid of the palms, soles and legs.  The 
examiner commented that the condition was severe.

In a January 1978 decision, the RO determined that a 50 
percent rating was warranted for epidermophytosis of the 
hands and feet.  It was noted that the condition had also 
been diagnosed as dermatitis eczematoid.  The rating was 
considered effective as of November 21, 1977.

The veteran was afforded a VA examination in November 1979.  
The examiner observed numerous vesicular lesions on the feet 
and similar lesions on the right leg.  There were some nail 
changes and defects as a result of the skin problem.  It was 
noted that there were blisters on the hands, feet and legs.  
The examiner diagnosed epidermophytosis of the hands, 
forearms, feet and legs.  The condition was noted to be 
moderately severe.  

At a VA examination of May 1981, the hands and feet were red 
and scaly and studded with vesicular lesions.  The examiner 
diagnosed epidermophytosis of the hands and feet, and noted 
that it was moderately severe.  

Private medical records, dated for a period between 1982 and 
1994, show that the veteran was treated for respiratory 
problems and carcinoma of the right lung, and that he 
underwent a right pneumonectomy.  In those records, there are 
references to the veteran's skin condition.  In February 
1987, an examiner observed a rash on the left leg.  In 
November 1987, it was noted that his hands and face were 
broken out.  The examiner suspected that the condition was 
not viral given the creams used for his hands and figured 
that the condition was eczema.  

A review of the claims file indicates that examinations have 
been scheduled pursuant to the claims on appeal here, but 
that the veteran has not been able to appear for the 
examinations due to travel restrictions related to his 
health.  It appears that there was an attempt to arrange an 
examination on a contract basis but that it could not be 
ordered.  Therefore, statements from his private physician, 
Dr. Stephen L. Dygert, were accepted in lieu of VA 
examinations.  

In a September 1992 report, which is somewhat illegible in 
certain places, Dr. Dygert reported that the veteran's 
individual complaints included tremors, rash and lumbar spine 
pain which appears to be considered secondary to fractures.  
From the report, it appears that Dr. Dygert noted that the 
diagnosed disorders involve tremors, chronic obstructive 
pulmonary disorder, lumbar spine difficulties and a history 
of lung cancer.  It was found that he was able to leave home 
on a daily basis with the help of his wife.  He was able to 
walk 100 feet without assistance due to shortness of breath, 
and he used a cane for locomotion.  He needed help eating and 
writing due to poor grip, and there was mention of the 
tremor.  It was also noted that there was some problem with 
balance, which affected his ability to perform self-care, 
ambulate or travel beyond the premises of his home. 

In May 1996, the RO granted the claim of entitlement to 
nonservice-connected pension.  A 60 percent rating was 
assigned for right pneumonectomy, status post lung cancer, 
and a 30 percent rating was assigned for chronic lung 
disease.  

In a May 1997 report, which is somewhat illegible in certain 
places, Dr. Dygert reported that the veteran complained of 
lumbar pain, tremor, and shortness of breath due to a right 
pneumonectomy.  The diagnosed disabilities were considered to 
be the "same."  Regarding restrictions on ambulation, it 
appears that Dr. Dygert mentioned that the veteran needed the 
help of his wife, and that the veteran may have had a problem 
with his ears.  He could not walk without assistance, and it 
was noted that he used a cane for locomotion.  Due to the 
tremor, he needed help with bathing and personal care.  It 
was mentioned that his problems involved shortness of breath 
secondary to the chronic obstructive pulmonary disorder and 
right pneumectomy as affecting his ability to perform self 
care, ambulate or travel beyond the premises of his home.  

In a June 1997 report, a nurse practitioner reported that she 
spoke with Dr. Dygert the previous day regarding one of the 
veteran's requests, and the physician responded that he did 
not have records of treating the veteran for septic 
thrombophlebitis.  He did have a history of an eczema type 
rash, for which he continued to be treated.  It was noted 
that the veteran's wife reported that she had been unable to 
get the veteran to a VA facility for his examinations due to 
his housebound status and that it was difficult for her.  
Therefore, further exploration of the veteran's condition was 
not possible.  

In a statement received in April 1998, Dr. Dygert reported 
that the veteran was treated on various dates from July 1982 
to April 1998.  Dr. Dygert reported that the veteran had a 
persistent rash on the feet, hands and face, and that the 
condition dated back to his period of service.  Dr. Dygert 
saw him for the condition over the years, and the veteran had 
also gone to a dermatologist.  The condition was treated with 
Lidex cream for the feet, triamcinolone cream for the hands 
and 1% hydrocortisone on the face.  Dr. Dygert commented that 
this took a fair amount of time and effort on the veteran's 
part, but with diligence he kept it under control.  

II.  Legal Analysis

The Board finds that the veteran's claims are well-grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that VA has fulfilled its 
duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a) and 38 C.F.R. § 3.103(a).  

Increased Evaluation for Epidermophytosis of the Hands and 
Feet

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection is currently in effect for 
epidermophytosis of the hands and feet, rated as 50 percent 
disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Diagnostic Code 7806 contemplates 
eczema, and the veteran's condition is rated by analogy.  See 
38 C.F.R. § 4.20.  Under Diagnostic Code 7806, a maximum 
rating of 50 percent is assigned for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available diagnostic codes and the medical evidence of 
record, the Board finds that diagnostic codes other than 
7806, do not provide a basis to assign an evaluation greater 
than the 50 percent rating currently in effect. 

It can be argued that the commentary regarding the appearance 
of a skin condition to the veteran's face, or even the fact 
that it is on his hands, is the equivalent of disfiguring 
scars of the head, face or neck as provided by Diagnostic 
Code 7800, which allows an evaluation of 50 percent to be 
increased to 80 percent when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like.  The evidence of record does not indicate that 
the veteran's skin condition is comparable to disfigurement, 
and, even if it did, that it involved marked discoloration, 
color contrast or the like as required for a higher rating 
under Diagnostic Code 7800.  

Under Diagnostic Code 7801, third degree burns are rated as 
40 percent disabling for an area or areas exceeding 1 square 
foot, and provides that separate ratings can be assigned for 
widely separated areas, such as two or more extremities, and 
then combined.  In this case, the evidence of record does not 
indicate that the skin condition which appears on all four 
extremities are considered comparable to third degree burn 
scars.  Therefore, this diagnostic code is not applicable.  
Also, the veteran's skin condition has not been described as 
similar to active tuberculosis luposa, which would warrant a 
total rating of 100 percent under Diagnostic Code 7811.

It is noted that at one point the characterization of the 
veteran's disability included septic thrombophlebitis of the 
right arm.  However, when he was treated for that condition 
in the 1950s, the report specifically indicated that the 
service-connected disorder treated was epidermophytosis of 
the hands and feet.  Also, his own physician, Dr. Dygert, 
reported that he did not treat the veteran for that 
condition.  Therefore, that condition is not part of the 
disability at issue, and any diagnostic codes that would 
apply for such a disorder will not be considered here.  

As the veteran currently receives the maximum rating for his 
service-connected skin disorder, the issue of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is before 
the Board.  In Floyd v. Brown, 9 Vet. App. 88 (1996) the 
Court held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  Also, VA's General 
Counsel has held that the question of entitlement to a total 
rating based on an extraschedular rating is not inextricably 
intertwined with the question of entitlement to a higher 
schedular rating, and that the proper method of returning the 
case to the RO for further action is by remand rather than 
referral.  VAOPGCPREC 6-96.  In the rating action on appeal 
here, however, the RO determined that the evidence did not 
demonstrate that the requirements for extraschedular 
consideration had been met. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Other than the hospitalization and treatment in July 1957 for 
epidermophytosis and septic thrombophlebitis of the right 
arm, the records do not indicate or contain references to 
frequent hospitalization for treatment of his service-
connected epidermophytosis.  Regarding employment, the 
evidence of record does include the 1977 note from Dr. Cox.  
In that note, Dr. Cox did report that the veteran would not 
be able to engage in his usual work as a mechanic due to his 
skin condition, and his commentary was taken into 
consideration and mentioned in the January 1978 rating action 
which reflects the grant of an increased rating of 50 
percent.  Therefore, any interference with employment has 
been considered, and the 50 percent rating assigned for this 
disability contemplates such interference.  Thus, the RO 
correctly declined to forward the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular rating.  

Essentially the veteran asserts that the condition causes 
severe pain in his hands and feet, which interferes with his 
ability to walk and perform other tasks.  Dr. Dygert, 
however, reported that the veteran's skin condition was under 
control given his diligent use of medication.  Furthermore, 
Dr. Dygert attributed the veteran's physical limitations to 
disorders other than the skin condition.  Therefore, overall 
the evidence does not show that a rating greater than 50 
percent is warranted for service-connected epidermophytosis 
of the hands and feet.  

Here, the preponderance of the evidence is against the claim 
of an increased rating for service-connected 
epidermophytosis.  Therefore, the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) does 
not apply.

Special Monthly Pension

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  38 
U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  

A person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
or (2) helpless or blind, or so nearly helpless or blind as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b).

Regulations provide that the following will be considered in 
determining the need for regular aid and attendance:  
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of the veteran to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to be in need of regular aid and 
attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the veteran's condition is such as would 
require him or her to be in bed.  It must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. §§ 3.351(c), 3.352(a)

In this case, the veteran has neither contended, nor does the 
medical evidence show, that he is legally blind.  Also, it is 
clear that the veteran, who reportedly resides in his own 
home, is not confined to a nursing home because of mental or 
physical infirmity related to his specific medical problems.  
The veteran's private physician, however, has reported that 
the veteran needs assistance with his personal care, 
including feeding and bathing, due to tremors and his 
respiratory problems  The inability of the veteran to tend to 
personal care such as dressing and undressing or keeping 
himself presentable, as well as the inability to feed himself 
due to upper extremity weakness, has been demonstrated.  
Therefore, these criteria are applicable and support the 
veteran's claim for special monthly pension benefits based on 
the need for regular aid and attendance of another person.

In light of the above, the Board finds the preponderance of 
the evidence favors the veteran's claim of special monthly 
pension based on the need for regular aid and attendance of 
another person.  Therefore, the appeal is granted.  

As special monthly pension based on the need for regular aid 
and attendance is a greater benefit than special monthly 
pension by reason of being housebound, the veteran's claim 
for benefits based on that basis is moot.


ORDER

Entitlement to a rating greater than 50 percent for service-
connected epidermophytosis of the hands and feet has not been 
established, and the appeal is denied.  

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person has been 
established, and the appeal is granted. 



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

